DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/21 have been fully considered but they are not persuasive.
On page 6 regarding 112 rejections Applicant argues the term “sinus structure” is definite based on [0087] of the specification. Applicant argues further that claim 14 and 23 would be understood by a person of ordinary skill in the art.
The Examiner respectfully disagrees, noting first that Applicant’s specification does not contain any paragraph numbers. Second, the Examiner notes that while part of the specification describes what a “sinus” is, it is unclear whether Applicant is indicating that this is a special definition of the term “sinus structure”. The Examiner accordingly understands from Applicant’s response that the term “sinus structure” is a special definition that means “a ‘pocket’ like formation on the downstream side surface of the leaflets and functions to ensure sealing around the outer edges of the leaflets as the valve assembly expands”. 
As regards statements that other claims would simply be “understood” by the person of ordinary skill, without any explanation or description, the Examiner cannot actually find this statement persuasive. The remaining rejections are maintained.

The Examiner respectfully refers to the rejection below regarding amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite for claiming the shielding segments are coupled by a “ligament” but it is unclear whether this simply means that the segments are connected together via a “connecting/unifying bond”, or whether they are connected via “a tough, fibrous band of tissue which is used to connect articular extremities of bones or for supporting an organ in place” (Merriam-Webster). Clarification is required. 



Claim Rejections - 35 USC § 103

Claim(s) 1-2, 8, 11, 13-14, 17-19, 23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. (US 20070260305 A1), hereinafter known as Drews in view of Braido et al. (US 20160045312 A1), hereinafter known as Braido.
Regarding claim 1 Drews discloses a prosthetic valve assembly for controlling fluid flow in an annulus (In this rejection, all italicized portions of the claims are understood to be “intended uses” of the claimed valve assembly.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Drews was considered capable of performing the cited intended use of controlling fluid flow in an annulus. See at least Figure 7b where the assembly 110 is shown located within an annulus, and Figure 1 shows the assembly including a valve portion 114 which controls fluid flow.), the assembly comprising:
a suture ring (120) formed from two or more segments (“segment” is defined by Merriam-Webster as “a portion cut off from a geometric figure by one or more points, lines or plates; a separate piece of something; one of the constituent parts into which a body, entity, or quantity is divided or marked off by  each segment having an outer portion configured for attachment to the annulus (This is stated as an “intended use” of the segment outer portions, which the segments are understood capable of doing. See Figure 7b item 120; [0073]); 
a leaflet subassembly attached to an inner portion of at least one segment of the suture ring (Figure 1 item 114, seen assembled attached in Figure 7c), the leaflet subassembly including at least one leaflet configured for controlling a flow of fluid through the prosthetic valve assembly (Figure 1 item 114 shows three leaflets 133);
but is silent with regards to the valve being segmented and growth-accommodating valve, the suture ring having an initially radially-unexpanded implanted diameter and a final expanded diameter with spaced segments.
However, regarding claim 1 Braido teaches a segmented growth-accommodating prosthetic assembly (Figure 1 shows segments 20; see also [0075] regarding the segments ability to “accommodate growth” (corrugations are understood to accommodate growth))
comprising a suture ring (Figure 1 item 15) from two or more separate segments (Figure 1 shows the ring comprising 12 separate segments 20, separated by elements 25), each having an outer portion for attaching to the annulus (Figures 2-3 shows the outer portion of the segments attached to a valve annulus via elements 25), the ring conforming to the annulus while being expandable from an initially radially-unexpanded implanted diameter (e.g. Figure to a final expanded diameter in which the two or more separate segments are spaced further apart from each other than in the initially radially-unexpanded implanted diameter to accommodate growth of the annulus (e.g. Figure 2). 
Drews and Braido are involved in the same field of endeavor, namely prosthetic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Drews by having their suture ring formed in more than one segment (e.g. between each of the shielding structures), such as is taught by Braido in order to allow the valve to be adjusted in situ and change the diameter of the valve upon implantation (Braido [0075]) thereby allowing a surgeon more control over the orifice of the valve. 
Regarding claim 2 the Drews Braido Combination teaches the valve of claim 1 substantially as is claimed,
wherein the Combination further teaches the at least one leaflet includes an outer edge configured to attach to the inner portion of the at least one segment (Drews Figure 1 show the valve member 114 with its leaflet 133 having an outer edge extending therearound, and Figure 7c shows the assembled prosthesis where the outer edge attaches to the inner portion of at least one of the segments of the suture ring 120 (which was modified as in claim 1 in view of Braido)). 
Regarding claim 8 the Drews Braido Combination teaches the valve of claim 1 substantially as is claimed,
wherein Drews further discloses a shielding structure attached to the suture ring (Figures 1-2 shows the shielding structure which comprises three configured to extend laterally between the at least one leaflet and the annulus (Figure 1 shows the shielding segments of the shielding structure located between the inner valve member 114, and the suture ring 120, extending laterally between them. See rejection to claim 1 above regarding the location of the annulus with respect to the suture ring 120 (Figure 7c).), the shielding structure being defined by a plurality of shielding segments (Figure 1 shows three shielding segments 156).
Regarding claim 11 the Drews Braido Combination teaches the valve of claim 8 substantially as is claimed,
wherein the Combination further teaches at least a portion of each shielding segment of the plurality is attached to a segment of the suture ring (Drews Figures 1-2 show the shielding segments 156 attached to the segments of the suture ring 120 (which are defined as being located under or adjacent the shielding segments 156 (the segments being modified in view of Braido as is described in the rejection to claim 1 above)).
Regarding claim 13 the Drews Braido Combination teaches the valve of claim 8 substantially as is claimed,
wherein Drews further discloses a portion of a shielding segment of the plurality is coupled to an adjacent shielding segment of the plurality (Figure 1 shows shielding segments 156 as being attached to adjacent segments through at least the suture ring 120.).
Regarding claim 14 the Drews Braido Combination teaches the valve of claim 13 substantially as is claimed,

Regarding claim 17 the Drews Braido Combination teaches the valve of claim 8 substantially as is claimed,
wherein Drews further discloses the shielding structure further includes a plurality of shielding ribs (Figure 2 item 150).
Regarding claim 18 the Drews Braido Combination teaches the valve of claim 17 substantially as is claimed,
but is silent with regards to the shielding ribs’ rigidity as compared to the shielding segments’ rigidity.  
However, regarding claim 18 Drews teaches that the shielding ribs are made of stainless steel ([0044]) and that the shielding segments are made of polystyrene ([0049]).While the rigidity of the structures relative to one another are not specifically discussed, the materials the ribs are made from are much more rigid than the materials of the shielding segments. Furthermore, as was noted above it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Accordingly, if not inherent in Drews 
Regarding claim 19 the Drews Braido Combination teaches the valve of claim 17 substantially as is claimed,
wherein Drews further discloses the shielding ribs extend along a height of the shielding structure (Figure 2 shows the ribs 150 extending along a height of the shielding segments of the shielding structure 156).
Regarding claim 23 the Drews Braido Combination teaches the valve of claim 1 substantially as is claimed,
wherein Drews further discloses a plurality of leaflets (Figure 1 items 133).
Regarding claim 26 the Drews Braido Combination teaches the valve of claim 23 substantially as is claimed,
wherein Drews further discloses each leaflet of the plurality has an uncoupled mating edge positioned adjacent an uncoupled mating edge of an adjacent leaflet (Figure 1 shows leaflets 133 with mating edges meeting in the center of the valve structure 114).
Regarding claim 27 the Drews Braido Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to an expansion ratio of the suture ring between the initially radially-unexpanded implanted diameter and the final expanded diameter.
However, regarding claim 27 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the initially radially unexpanded implanted diameter and/or the dimensions of the final expanded diameter to fall between about 1.5-5 since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The Examiner notes that Braido teaches the diameter can be adjusted in situ via the corrugated sections, and thus the length and/or corrugations of these are obviously adjustable to accommodate whatever expansion ratio is desired by the surgeon implanting the device and/or the patient into which it is being implanted, thus optimizing the final diameter of the insufficient valve.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews and Braido as is applied above, or alternatively over Drews and Braido as applied above in view of Kloff (US 4473423 A).
Regarding claim 9 the Drews Braido Combination teaches the valve of claim 8 substantially as is claimed,

Alternatively, Kloff teaches that heart valve structures include sinuses (see Figures 2a-b which show cavities located adjacent leaflets). Drews and Kloff are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Drews Braido Combination by ensuring the leaflets include a sinus structure such as is taught by Kloff in order to mimic the normal native leaflets of a heart valve, for example an aortic valve. Such biomimetic mimicry is well-practiced in the heart valve art area for the purpose of fixing insufficient valves.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews and Braido as is applied above in view of Davis et al. (US 4192020 A), hereinafter known as Davis.
Regarding claim 10 the Drews Braido Combination teaches the valve of claim 8 substantially as is claimed,
wherein Drews further discloses the shielding segments are more rigid than the at least one leaflet ([0049]-[0050] the shields are “sufficiently rigid to maintain their shape and/or orientation”),

However, regarding claim 10 Davis teaches that leaflets are desirably super light and flexible (Column 1 lines 49-54) in order to allow the leaflets to open/close sufficiently with each heartbeat while minimizing regurgitation and loss of energy. The Examiner notes further that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Accordingly, in choosing the material of the leaflets of the valve of the Drews Braido Combination, the person of ordinary skill in the art would be motivated to find an exceptionally light and flexible material to mimic the native materials of the heart valves, whereas the material of the shielding structure, which must maintain its shape in the same environment that the leaflets are flexibly and easily moving, would provide enough motivation for a person of ordinary skill in the art at the time the invention was filed to modify the materials of the leaflets so they are more flexible than the shielding segments, as the claim requires.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews and Braido as is applied above in view of Andersen et al. (US 5411552 A), hereinafter known as Andersen.
Regarding claim 28 the Drews Braido Combination teaches the valve of claim 27 substantially as is claimed,
but is silent with regards to the annulus diameter which can be accommodated by the valve assembly.
However, regarding claim 28 Andersen teaches a valve assembly is configured to accommodate annulus diameters ranging from about 5-40 mm (Column 6 lines 29-30 the annulus diameter can be 30 mm). Drews and Andersen are involved in the same field of endeavor, namely prosthetic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimensions of the valve of the Drews Braido Combination by having it accommodate a diameter of about 30 mm (within the claimed range) such as is taught by Andersen in order to fit within a heart valve of a human being, a commonly treated area for a prosthetic valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/10/21